Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 09/13/21 after the Final Rejection of 07/23/21 are acknowledged. The After Final amendments have been entered.
Claims 4, 6, 8, and 21-22 were previously cancelled. 
Claim 28 was cancelled on 09/13/21.
Claims 1-3, 5, 7, 9-20, and 23-27 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Cancelled claim 28
Applicant cancelled claim 28, thereby rendering the rejection of this claim under 35 U.S.C. 103 as being unpatentable over Feist et al. (US 2009/0202864 A1) moot. 
Updated Search
An updated prior art search did not disclose a reference that teaches or suggests the limitations of a composition comprising a scintillator nanocrystal, as recited in the instant claims.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Claims 1-3, 5, 7, 9-20, and 23-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615